Motion for amendment of order entered September 22, 1930, so as to provide that the costs to be paid as a condition of serving an amended answer shall be the costs accrued to the date of the order appealed from, denied, without costs. The costs imposed as terms will, of course, include only one bill of costs on the judgment and not the costs of the appeal. The time within which appellants may pay such costs and serve an amended answer is extended to and including February 2, 1931. Present-—Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.